[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT               U.S. COURT OF
                                                              APPEALS
                     ________________________            ELEVENTH CIRCUIT
                                                           MARCH 8, 2012
                            No. 07-15187                     JOHN LEY
                      ________________________

               D. C. Docket No. 03-02399-CV-SLB-PWG

CORY R. MAPLES,
                                              Petitioner-Appellant,

                                 versus

COMMISSIONER OF THE ALABAMA
DEPARTMENT OF CORRECTIONS,
                                              Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                            (March 8, 2012)

                  ON REMAND FROM THE
            SUPREME COURT OF THE UNITED STATES



Before EDMONDSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      On February 21, 2012, the United States Supreme Court reversed this

Court’s decision in Maples v. Allen, 586 F.3d 879 (2009), and remanded this case

to this Court for further proceedings. In turn, this Court now remands this case to

the United States District Court for the Northern District of Alabama for further

proceedings consistent with the opinion of the United States Supreme Court in

Maples v. Thomas, 565 U.S. __, 132 S. Ct. 912 (2012).




                                         2